DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received December 21, 2021.  Claims 1, 3-5, and 7-20 are currently pending.

Information Disclosure Statement
The information disclosure statement filed November 5, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  Claim 3 depends from claim 2, which has been cancelled.  Claim 7 depends from claim 6, which has been cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 6, 8-12, 14, 15, and 18 under 35 U.S.C. 102(a)(2) as being anticipated by Smets et al, US 2020/0071639 is withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smets et al, US 2020/0071639.
Smets et al teach a laundry detergent encapsulated in a polyvinyl alcohol pouch comprising alkylbenzene sulfonate, alkyl ether sulfate, ethoxylated alcohol, perfume microcapsule, 1,2-propandiol (density 1.04 g/ml), and ethanol (density 0.79 g/ml) (¶160, example 16).  The amounts of 1,2-propandiol and ethanol in example 16 are not specified, however organic solvents in unit dose packages are the norm for laundry detergents and persons of skill in the art are well aware of optimal concentrations which fall well within the proportions as broadly claimed.  The examiner maintains that absent the disclosure of specific amounts, a 50/50 mixture is a reasonable, and perhaps the most reasonable assumption, and this falls within the range claimed. 

Claims 1, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al, US 2009/0312221.
Lant et al teach a laundry detergent encapsulated in a polyvinyl alcohol pouch comprising alkylbenzene sulfonate, ethoxylated alcohol, 1,2-propandiol (density 1.04 g/ml), ethanol (density 0.79 g/ml), structurant (aka thickener), and perfume (¶558, example 17).  Encapsulated perfume is the preferred perfume of the invention (¶408) and so it would have been obvious for one of ordinary skill in the art to use an encapsulated perfume in example 17 with confidence of forming an effective laundry detergent.  The amounts of 1,2-propandiol and ethanol in example 17 are not specified, however organic solvents in unit dose packages are the norm for laundry detergents and persons of skill in the art are well aware of optimal concentrations which fall well within the proportions as broadly claimed.  The examiner maintains that absent the disclosure of specific amounts, a 50/50 mixture is a reasonable, and perhaps the most reasonable assumption, and this falls within the range claimed. 
With respect to claim 13, the examiner maintains it is well known that liquid laundry detergents are slightly thickened, and the presence of a structurant in example 17 will render a viscosity of the composition well within the range claimed.
Applicants have traversed this rejection on the grounds the high density organic solvent is not taught by the reference.  The examiner disagrees and notes example 17 contains 1,2-propandiol.  Applicants also traverse on the grounds that the ratio of solvents is not taught by the reference.  This argument is well taken with respect to claims 3 and 17 and the rejection of these claims has been withdrawn.

Claims 1, 3-5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski et al, US 2018/0334641.
Piorkowski et al teach a dishwashing detergent encapsulated in a polyvinyl alcohol pouch comprising alkyl ether sulfate, ethoxylated alcohol, 5% 1,2-propanediol, 5% glycerin, and 5.53% butyl cellosolve (¶175, example E).  Encapsulated perfume in a microcapsule or nanocapsule is a preferred additive of the invention (¶47 and 145) and so it would have been obvious for one of ordinary skill in the art to use an encapsulated perfume in example 1 with confidence of forming an effective dishwashing detergent.  
With respect to claim 12, an LAS/AES/AE surfactant system is a preferred surfactant system of the invention (¶37).
With respect to claim 13, the examiner maintains it is well known that liquid dishwashing detergents are slightly thickened, and the examiner notes there is a structured solvent system and a structured surfactant system in example 1, which will render a viscosity of the composition well within the range claimed (see ¶6, 121, and 123).
With respect to the ratio of high density to low density solvents, suitable polyols other than 1,2-propanediol (aka propylene glycol) include hexylene glycol (density 0.92 g/ml) and polyols may be present in amounts as much as 5 times that of any other solvent (¶84 and claim 4).  It would have been obvious to use hexylene glycol in place of propylene glycol in example E and to increase the amount of hexylene glycol such that the ratios are satisfied as the reference contemplates low density solvents in larger amounts.
Applicants have traversed this rejection on the grounds the high density organic solvents claimed are not taught by the reference.  The examiner disagrees and notes example E contains 1,2-propanediol and glycerin.  Applicants also traverse on the grounds that the ratio of solvents is not taught by the reference.  The examiner disagrees and notes that low density solvents may be present in amounts greater than high density solvents as discussed above.  Applicants focus their arguments on glycol ether solvents for improving separation stability, but independent claims 1 and 15 make no mention of glycol ether solvents, so this argument carries very little weight.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickler et al, US 6,136,776 alone or in view of Struillou et al, US 2008/0227675.
Dickler et al teach water-soluble packets containing laundry and hard surface cleaners, an example of which contains 60% ethylene glycol monobutyl ether, 18.47% additional low density solvent, anionic surfactant, nonionic surfactant, high density monoethanolamine solvent, and fragrances (col. 8, example 2).  Another example contains over 75% ether solvents (example 1).  It would have been obvious for one of ordinary skill in the art to use greater amounts of ether solvent in example 2, as example 2 is mostly organic solvent, and ether solvent is present in preferred amounts higher than 75%.  Though fragrances are preferred additives of the invention, they are not encapsulated.
First, encapsulated fragrances are extremely common in the art, present in scores, if not hundreds of references.  There are several reasons to choose an encapsulated fragrance, whether it to be to protect the fragrance from substances in the composition that might negate their effect, or to delay the release of the fragrance until the rinse or dryer cycle, for example.  The examiner maintains that using an encapsulated fragrance is an obvious design choice to persons of ordinary skill in the art.
In the alternative, Struillou et al teach a non-aqueous detergent for use in laundry or multi-purpose cleaning compositions containing encapsulated fragrances (claim 28).  The reference is relied upon to demonstrate that it is well-known to use an encapsulated fragrance in multi-purpose or laundry applications, and so it would have been obvious for one of ordinary skill in the art to use an encapsulated fragrance as the fragrance in Dickler et al as such encapsulated fragrances are well-known in the art, and preferred for use with non-aqueous detergents as taught by Struillou et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571 2712817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761